department of the treasury internal_revenue_service washington d c date number release date cc dom fs tl-n-7105-98 uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel attn cc ner from deborah a butler assistant chief_counsel field service cc dom fs subject tl-n-7105-98 this field_service_advice responds to your memorandum dated date in which you requested that we reconsider the field_service_advice we provided to you in this case on date this memorandum modifies our prior advice and to the extent that our prior advice is not consistent with this advice it should not be relied upon field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer o r u v date tl-n-7105-98 year year year year year year year year state issue whether for purposes of computing the net_operating_loss_carryover under sec_172 taxable_income is reduced by the preceding year’s net_operating_loss_carryover before the special deduction allowed under sec_833 is applied conclusion as discussed infra we recommend that you no longer pursue the issue of reducing taxable_income for purposes of computing the net_operating_loss_carryover under sec_172 by the preceding year’s net_operating_loss_carryover without the prior allowance of the special deduction under sec_833 facts in your memorandum requesting reconsideration you did not express any disagreement with the facts set forth in our date field_service_advice you also did not set forth any additional facts for us to consider accordingly the facts set forth herein are identical to the facts set forth in our date memorandum taxpayer is the successor_in_interest to both o which did business as r and u which did business as v r and v were consolidated into taxpayer in a statutory consolidation under state law on date briefly stated the taxpayer became a tl-n-7105-98 taxable entity in year following enactment of changes applicable to blue cross blue shield organizations in the tax_reform_act_of_1986 r was a blue cross organization subject_to sec_833 and was a member of a life non-life consolidated_group during the tax years at issue in year and year r sustained net operating losses which were not utilized in year or year producing nol carryovers to year through year as a blue cross blue shield organization the taxpayer was entitled to the special deduction provided under sec_833 in calculating the special deduction on its federal_income_tax returns for year through year taxpayer determined the taxable_income cap of sec_833 without first taking into account the nol carryforward from year and year taxpayer computed gross_income and then subtracted only those items permitted to be deducted in computing separate_taxable_income under sec_1 in its calculation of consolidated income taxpayer did not include items taken into account in the calculation of consolidated_taxable_income namely the nol charitable_contribution and dividend received deductions taxpayer did however include the sec_833 special deduction taxpayer then added the separate_taxable_income of the various members consolidated net operating losses were reported for year through year no taxable_income was reported and thus the consolidated items including its consolidated nol charitable_contribution and dividend received deductions were not utilized for those years law and analysis sec_63 of the internal_revenue_code provides that for purposes of subtitle a the term taxable_income generally means gross_income minus the deductions allowed by chapter other than the standard_deduction pursuant to sec_172 taxpayers are allowed as a deduction for the taxable_year an amount equal to the aggregate of the net_operating_loss_carryovers_and_carrybacks to such year the term net_operating_loss means the excess of the deductions allowed by chapter over gross_income sec_172 while sec_172 provides for specific modifications to deductions for purposes of determining the excess under sec_172 these modifications are not relevant for purposes of this case the entire amount of the net_operating_loss for any taxable_year shall be carried to the earliest of the taxable years to which such loss may be carried sec_172 the portion of such loss which shall be carried to each of the other taxable years shall be the excess if any of the amount of such loss over the sum of the taxable_income for each of the prior taxable years to which such loss may be carried id taxable_income for any prior taxable_year is computed by determining tl-n-7105-98 the amount of the net_operating_loss_deduction without regard to the net_operating_loss for the loss_year or any year thereafter sec_172 see also sec_1_172-5 any deduction which is limited in amount to a percentage of the taxpayer’s taxable_income or adjusted_gross_income is computed however upon the basis of the taxable_income or adjusted_gross_income as the case may be determined with regard to any net_operating_loss_carryover or carryback sec_1_172-5 sec_833 of the internal_revenue_code provides that blue cross and blue shield organizations are taxable as a stock insurance_company under part ii of subchapter_l of the internal_revenue_code these organizations however are entitled to a special deduction as determined under sec_833 sec_833 pursuant to sec_833 blue cross and blue shield organizations generally may deduct for any taxable_year the excess of percent of the sum of the claims and liabilities incurred during the taxable_year under cost-plus contracts and the expenses_incurred with respect to the administration adjustment or settlement of claims in connection with cost-plus contracts over the adjusted surplus as of the beginning of the taxable_year for the organization’s first taxable_year beginning after date the adjusted surplus is the excess of its total assets over total liabilities as shown on its annual_statement for such time sec_833 surplus as of such time for subsequent years the adjusted surplus of a blue cross and blue shield organization is the adjusted surplus as of the beginning of the preceding_taxable_year increased by the organization’s adjusted_taxable_income for the preceding year or decreased by the organization’s adjusted_net_operating_loss for the preceding year sec_833 for purposes of computing the special deduction adjusted_taxable_income is taxable_income determined without regard to the special deduction or any carryforward or carryback to such taxable_year and by increasing gross_income by an amount equal to the net_exempt_income for the taxable_year sec_833 adjusted_net_operating_loss means the organization’s net_operating_loss for any taxable_year determined with the adjustments set forth in sec_833 sec_833 the special deduction allowed under sec_833 may not exceed the organization’s taxable_income for the year determined without regard to the special deduction case development hazards and other considerations in our memorandum dated date we concluded that under the absorption rule set forth in sec_172 the net_operating_loss_carryover is computed after reducing taxable_income by the special deduction provided under i r c tl-n-7105-98 sec_833 you however have suggested that inasmuch as the special deduction is a function of claims incurred adjusted surplus and taxable_income the absorption rule cannot be applied without reference to sec_833 in the case of a blue cross blue shield organization in support thereof you note that adjusted_taxable_income and adjusted_net_operating_loss are defined in sec_833 and d and that the definition of adjusted_taxable_income does not consider either the special deduction or any carryback or carryforward when computing the deductions to be subtracted from gross_income the difficulty with your argument is that sec_833 does not displace sec_172 for purposes of computing the net_operating_loss_carryover pursuant to the plain language of the statute the definitions set forth in sec_833 have a limited application that do not go beyond the computation of the special deduction under sec_833 the definition of taxable_income for purposes of computing the net_operating_loss_carryover therefore is gross_income minus deductions allowable by chapter other than the standard_deduction because the special deduction is a deduction allowable by chapter it is not excluded from the sum of the allowable deductions used to determine taxable_income for purposes of computing the net_operating_loss_carryover under the absorption rule in sec_172 the prior year’s net_operating_loss is absorbed after income for the taxable_year is reduced by allowable deductions for the current_year if the deduction is limited by a percentage of taxable_income the amount of the deduction allowable for the current_year for purposes of determining how much of a net_operating_loss_carryover or carryback is absorbed is determined without regard to the net_operating_loss_carryover or carryback while the special deduction under sec_833 is not computed based on a percentage of taxable_income it is limited in amount to percent of taxable_income without regard to the special deduction and any carryforwards or carrybacks the amount of the net_operating_loss_carryover absorbed by taxable_income is determined therefore after the special deduction is applied to reduce taxable_income you have suggested that inasmuch as the intent of the special deduction was to assist the blue cross blue shield organizations in overcoming a competitive disadvantage they have to stock insurance organizations in accumulating capital congress could not have intended for the special deduction to reduce taxable_income where the taxpayer has not accumulated sufficient income to recover prior losses and accumulate capital we note however that income is not a necessary predicate to the accumulation of capital stock companies can and do accumulate capital during loss periods and therefore there is no economic inconsistency in allowing the blue cross blue shield organizations to use the special deduction to reduce taxable_income before the prior year’s net_operating_loss is absorbed tl-n-7105-98 we accordingly recommend that examination not pursue the issue further if you have any further questions please call the division telephone number cc michael corrado assistant regional_counsel tax litigation northeast region
